

Exhibit 10.394


THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
NOTICE OF RESTRICTED STOCK UNIT GRANT


You have been granted Restricted Stock Units. A Restricted Stock Unit represents
the right to receive, subject to certain conditions, a share of common stock (a
“Share”) of The Charles Schwab Corporation (“Schwab”) under [The Charles Schwab
Corporation 2013 Stock Incentive Plan] (the “Plan”). Your Restricted Stock Units
are granted subject to the following terms:
 
Name of Recipient:


<first_name> <last_name>
Total Number of
Restricted Stock Units
Granted:


<shares_awarded>
Grant Date:


<award_date>
Vesting Schedule:
So long as you remain in service in good standing and subject to the terms of
the Restricted Stock Unit Agreement, the Restricted Stock Units subject to this
grant will become vested and distributable on the following dates and in the
following amounts, subject to the restrictions below:


Number of Restricted Stock Units on Vesting Date:
<vesting_schedule>







Restricted Stock Units are an unfunded and unsecured obligation of Schwab. Any
vested Restricted Stock Units will be paid in Shares as provided in the
Restricted Stock Unit Agreement.


You and Schwab agree that this grant is issued under and governed by the terms
and conditions of the Plan and the Restricted Stock Unit Agreement, both of
which are made a part of this notice. Please review the Plan and the Restricted
Stock Unit Agreement carefully, as they explain the terms and conditions of this
grant. You agree that Schwab may deliver electronically all documents relating
to the Plan or this grant (including, without limitation, prospectuses required
by the Securities and Exchange Commission) and all other documents that Schwab
is required to deliver to its stockholders. By accepting this grant, you agree
to all of the terms and conditions described above, in the Restricted Stock Unit
Agreement and in the Plan, and you have no right whatsoever to change or
negotiate such terms and conditions.
 






--------------------------------------------------------------------------------





THE CHARLES SCHWAB CORPORATION
[2013 STOCK INCENTIVE PLAN]
RESTRICTED STOCK UNIT AGREEMENT


Payment for Units


No payment is required for the Restricted Stock Units that you are receiving.
Restricted Stock Units are an unfunded and unsecured obligation of The Charles
Schwab Corporation (“Schwab”).


Vesting


Subject to the provisions of this Restricted Stock Unit Agreement (“Agreement”),
a Restricted Stock Unit becomes vested and distributable as of the earliest of
the following:


(1) The applicable Vesting Date for the Restricted Stock Unit indicated in the
Notice of Restricted Stock Unit Grant.


(2) Your death.


(3) Your disability.


(4) Your separation from service, if the separation qualifies as a retirement or
a severance eligible termination (provided that vesting shall occur upon a
severance eligible termination only to the extent provided in The Charles Schwab
Severance Pay Plan (or any successor plan)).


(5) A change in control.


Unvested units will be considered “Restricted Stock Units.” If your service
terminates for any reason, then your Restricted Stock Units will be forfeited to
the extent that they have not vested on or before the termination date and do
not vest as a result of the termination. This means that the Restricted Stock
Units will immediately revert to Schwab. You will receive no payment for
Restricted Stock Units that are forfeited. Schwab determines when your service
terminates for this purpose. For all purposes of this Agreement, “service” means
continuous employment as a common-law employee of Schwab or a parent corporation
or subsidiary of Schwab, and “subsidiary” means a subsidiary corporation as
defined in section 424(f) of the Internal Revenue Code of 1986, as amended (the
“Code”).
 
 
Definition of Fair
Market Value


“Fair market value” means the average of the high and low price of a Share (as
defined below) as reported on the New York Stock Exchange on the applicable
determination date.


Definition of Disability


For all purposes of this Agreement, "disability" means that



1

--------------------------------------------------------------------------------




 
you have a disability that qualifies as such under section 409A of the Code and
due to which you have been determined to be eligible for benefits under Schwab’s
long-term disability plan or if you are not covered by Schwab’s long-term
disability plan, you are unable to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which has
lasted, or can be expected to last, for a continuous period of not less than 12
months or which can be expected to result in death as determined by Schwab in
its sole discretion.


Definition of
Retirement
If you are an employee of Schwab and its subsidiaries, "retirement" means a
separation from service for any reason other than death at any time after the
earlier of when you attain age 55, but only if, at the time of your separation,
you have been credited with at least 10 years of service or when you attain age
65, but only if, at the time of your termination, you have been credited with at
least 5 years of service.


The phrase "years of service" above has the same meaning given to it under The
SchwabPlan Retirement Savings and Investment Plan (or any successor plan).


Definition of Severance
Eligible Termination
For all purposes of this Agreement, "severance eligible termination" means a
separation from service entitling you to severance benefits when you have signed
your Severance Agreement under The Charles Schwab Severance Pay Plan (or any
successor plan).


Definition of Change in
Control
For all purposes of this Agreement, "change in control" means an event that
qualifies as a change in control event under section 409A of the Code and as a
change in control as defined in [The Charles Schwab Corporation 2013 Stock
Incentive Plan] (the “Plan”).


Definition of
Separation From
Service
For all purposes of this Agreement, "separation from service" means a separation
from service as defined under section 409A of the Code. 


 
 
Payment of Shares


Any vested Restricted Stock Units will be paid in shares of common stock of
Schwab (“Shares”) as provided herein. Shares that have become vested and
distributable under this Agreement shall be distributed as follows:
(1) Shares that vest and become distributable on a Vesting Date shall be
distributed within 30 days of the Vesting Date.



2

--------------------------------------------------------------------------------




 
(2) Shares that vest and become distributable on death, disability or a change
in control, shall be distributable within 90 days of such event.
(3) Shares that vest and become distributable on a separation from service
(either a retirement or a severance eligible termination) shall be distributed
within 90 days of the separation from service. Generally, for severance eligible
terminations, the distribution date shall be the "termination date" specified in
the notice under The Charles Schwab Severance Pay Plan. Notwithstanding the
foregoing, if at the time of your separation from service, you are a “specified
employee”, you will receive your Shares six months after your separation from
service. "Specified Employee" means a "specified employee" within the meaning of
section 409A of the Code and any regulatory guidance promulgated thereunder,
provided that in determining the compensation of individuals for this purpose,
the definition of compensation in Treas. Reg. § 1.415(c)-2(d)(2) shall be used.
Restrictions on
Restricted Stock Units
You may not sell, transfer, pledge, or otherwise dispose of any Restricted Stock
Units without Schwab’s written consent. Schwab will deliver Shares to you only
after the Restricted Stock Units vest and after all other terms and conditions
in this Agreement have been satisfied.


Schwab may, in its sole discretion, allow you to transfer these Restricted Stock
Units under a domestic relations order in settlement of marital or domestic
property rights.


In order to transfer these Restricted Stock Units, you and the transferee(s)
must follow the procedures prescribed by Schwab, and the transferee(s) must
follow the terms of this Agreement.


Delivery of Shares
After Death


In the event that Shares are distributable upon your death, the Shares will be
delivered to your beneficiary or beneficiaries. You may designate one or more
beneficiaries by filing a beneficiary designation form with Schwab. You may
change your beneficiary designation by filing a new form with Schwab at any time
prior to your death. If you do not designate a beneficiary or if your designated
beneficiary predeceases you, then your Shares will be delivered to your estate.





3

--------------------------------------------------------------------------------




Cancellation of
Restricted Stock Units
To the fullest extent permitted by applicable laws, these Restricted Stock Units
will immediately be cancelled and will expire in the event that Schwab
terminates your employment on account of conduct contrary to the best interests
of Schwab, including, without limitation, conduct constituting a violation of
law or Schwab policy, fraud, theft, conflict of interest, dishonesty or
harassment. The determination whether your employment has been terminated on
account of conduct inimical to the best interests of Schwab shall be made by
Schwab in its sole discretion, and will be entitled to deference upon any
review.


Restrictions on Resale
You agree not to sell any Shares at a time when applicable laws, Schwab’s
policies, or an agreement between Schwab and its underwriters prohibit a sale.
This restriction will apply as long as your service continues and for such
period of time after the termination of your service as Schwab may specify.


Withholding Taxes


Shares will not be distributed unless you have made acceptable arrangements to
pay any applicable withholding taxes that may be due as a result of the vesting
and or the distribution of the Shares. These arrangements may include
withholding Shares. Schwab may withhold the number of whole Shares, valued at
the fair market value on the applicable date, required to satisfy such
applicable withholding taxes. Schwab will round up to the next whole Share to
cover the applicable withholding taxes, and any amounts in excess of the
applicable withholding taxes resulting from rounding up to the next whole Share
will be added to your federal income tax withholdings. In the event you do not
elect to pay applicable withholding taxes in cash, Schwab shall withhold Shares
as noted above. While Schwab will withhold to satisfy applicable withholding
taxes, you acknowledge that, regardless of any action taken by Schwab, the
ultimate liability for all income tax, social insurance, payroll tax, fringe
benefits tax, payment on account or other tax-related items related to your
participation in the Plan and legally applicable to you, is and remains your
responsibility and may exceed the amount, if any, actually withheld by Schwab.
 
 
 
Applicable withholding taxes due on the distribution of Shares subject to this
award following termination of employment will be withheld as noted above,
unless you have made acceptable arrangements to pay any applicable withholding
taxes in cash. If you elect to pay applicable withholding taxes due upon the
distribution of Shares in cash, you are responsible for having sufficient funds
in your Schwab brokerage account to cover the applicable



4

--------------------------------------------------------------------------------




 
withholding taxes at the time they are due.


Any withholding taxes due prior to distribution of Shares (e.g., under section
3121(v)(2) of the Code upon retirement eligibility) shall be paid by
accelerating the vesting of and withholding of Shares payable in connection with
such Restricted Stock Units for participants other than executive officers of
Schwab (i.e., individuals holding the office of Executive Vice President or
above), who shall pay such withholding taxes in cash upon Schwab’s request.
Prior to the distribution of Shares, the number of Shares accelerated and
withheld for withholding taxes will be rounded down to the next whole Share, and
any amounts of less than the fair market value of a Share will be deducted from
your pay to cover the applicable withholding taxes due prior to distribution of
Shares. Participants may not make any election as to the payment of withholding
taxes due prior to the distribution of Shares (e.g., under section 3121(v)(2) of
the Code upon retirement eligibility).




No Stockholder Rights


Your Restricted Stock Units carry no voting or other stockholder rights. You
have no rights as a Schwab stockholder until your Restricted Stock Units are
settled by issuing Shares.


Contribution of Par
Value
On your behalf, Schwab will contribute to its capital an amount equal to the par
value of the Shares issued to you.


Dividend Equivalent
Rights


If Schwab pays cash dividends on Shares, you will receive cash equal to the
dividend per Share multiplied by the number of unvested Restricted Stock Units.
Each such payment shall be made as soon as practicable following the payment of
the actual dividend, but in no event beyond March 15 of the year following the
year the actual dividend is paid.


No Right to Remain
Employee


Nothing in this Agreement will be construed as giving you the right to be
retained as an employee, contingent worker, or director of Schwab and its
subsidiaries for any specific duration or at all.
Limitation on
Payments


If a payment from the Plan would constitute an excess parachute payment under
section 280G of the Code or if there have been certain securities law
violations, then your grant may be reduced or forfeited and you may be required
to disgorge any profit that you have realized from your grant.


If a disqualified individual receives a payment or transfer



5

--------------------------------------------------------------------------------




 
under the Plan that would constitute an excess parachute payment under section
280G of the Code, such payment will be reduced, as described below. Generally,
someone is a “disqualified individual” under section 280G if he or she is (a) an
officer of Schwab, (b) a member of the group consisting of the highest paid 1%
of the employees of Schwab or, if less, the highest paid 250 employees of
Schwab, or (c) a 1% stockholder of Schwab. For purposes of this section on
“Limitation on Payments,” the term “Schwab" will include affiliated corporations
to the extent determined by the independent auditors most recently selected by
the Board of Directors (the “Auditors”) in accordance with section 280G(d)(5) of
the Code.


In the event that the Auditors determine that any payment or transfer in the
nature of compensation to or for your benefit, whether paid or payable (or
transferred or transferable) pursuant to the terms of the Plan or otherwise (a
“Payment”), would be nondeductible for federal income tax purposes because of
the provisions concerning “excess parachute payments” in section 280G of the
Code, then the aggregate present value of all Payments will be reduced (but not
below zero) to the Reduced Amount (as defined below); provided, however, that
the Compensation Committee (the “Compensation Committee”) of the Board of
Directors may specify in writing that the grant will not be so reduced and will
not be subject to reduction under this section.


For this purpose, the “Reduced Amount” will be the amount, expressed as a
present value, which maximizes the aggregate present value of the Payments
without causing any Payment to be nondeductible by Schwab because of section
280G of the Code.


If the Auditors determine that any Payment would be nondeductible because of
section 280G of the Code, then Schwab will promptly give you notice to that
effect and a copy of the detailed calculation of the Reduced Amount. The
Auditors will determine which and how much of the Payments will be eliminated or
reduced (such that the aggregate present value of the Payments equals the
Reduced Amount and is consistent with any mandatory eliminations or reductions
that apply under other agreements or the Plan). Schwab will notify you promptly
of the Auditor's determination. Present value will be determined in accordance
with section 280G(d)(4) of the Code. The Auditors’ determinations will be
binding upon you and Schwab and will be made within 60 days of the date when a





6

--------------------------------------------------------------------------------




 
Payment becomes payable or transferable.


As a result of uncertainty in the application of section 280G of the Code at the
time of an initial determination by the Auditors, it is possible that Payments
will have been made by Schwab that should not have been made (an “Overpayment”)
or that additional Payments that will not have been made by Schwab could have
been made (an “Underpayment”) consistent in each case with the calculation of
the Reduced Amount. In the event the Auditors, based upon the assertion of a
deficiency by the Internal Revenue Service against you or Schwab that the
Auditors believe has a high probability of success, determine that an
Overpayment has been made, the amount of such Overpayment will be paid by you to
Schwab on demand, together with interest at the applicable federal rate provided
in section 7872(f)(2) of the Code. However, no amount will be payable by you to
Schwab if and to the extent that such payment would not reduce the amount that
is subject to taxation under section 4999 of the Code. In the event the Auditors
determine that an Underpayment has occurred, such Underpayment will promptly be
paid or transferred by Schwab to or for your benefit, together with interest at
the applicable federal rate provided in section 7872(f)(2) of the Code, provided
that no such Underpayment related to Shares distributable under this Agreement
shall be paid beyond the deadline for making such payments under section 409A of
the Code.
Plan Administration


The Plan administrator has discretionary authority to make all determinations
related to this grant and to construe the terms of the Plan, the Notice of
Restricted Stock Unit Grant and this Agreement. The Plan administrator’s
determinations are conclusive and binding on all persons, and they are entitled
to deference upon any review.


Adjustments


In the event of a stock split, a stock dividend or a similar change in the
Shares, the number of Restricted Stock Units that remain subject to forfeiture
will be adjusted accordingly.


Severability


In the event that any provision of this Agreement is held invalid or
unenforceable, the provision will be severable from, and such invalidity or
unenforceability will not be construed to have any effect on, the remaining
provisions of this Agreement.


Applicable Law


This Agreement will be interpreted and enforced under the laws of the State of
Delaware (without regard to their choice-of-law provisions), as such laws are
applied to contracts entered into and performed in Delaware.





7

--------------------------------------------------------------------------------




The Plan and Other
Agreements


The text of the Plan is incorporated in this Agreement by reference. This
Agreement (including the Additional Terms and Conditions for Non-U.S. Recipients
and the Country-Specific Provisions), the Notice of Restricted Stock Unit Grant,
and the Plan constitute the entire understanding between you and Schwab
regarding this grant. Any prior agreements, commitments or negotiations
concerning this grant are superseded. This Agreement may be amended only by
another written agreement, signed by both parties and approved by the
Compensation Committee. If there is any inconsistency or conflict between any
provision of this Agreement and the Plan, the terms of the Plan will control.







8

--------------------------------------------------------------------------------




ADDITIONAL TERMS AND CONDITIONS FOR NON-U.S. RECIPIENTS


The additional (or, if so indicated, different) terms and conditions set forth
below are specifically incorporated into the Restricted Stock Unit Agreement
(the “Agreement”) for awards granted outside the United States (“U.S.”). These
terms and conditions govern the Restricted Stock Units granted under the Plan if
you reside or work outside of the U.S. Due to the complexities of legal,
regulatory and tax issues, you should seek appropriate professional advice as to
how the relevant laws in the applicable country may apply to your individual
situation.


Capitalized terms used but not defined herein shall have the meanings ascribed
to them in the Plan and/or the Agreement.


Withholding Taxes: the following provisions supplement the Withholding Taxes
section of the Restricted Stock Unit Agreement:


You acknowledge that, regardless of any action taken by Schwab or, if different,
your employer (“Employer”), the ultimate liability for all income tax, social
insurance, payroll tax, fringe benefits tax, payment on account or other
tax-related items related to your participation in the Plan and legally
applicable to you (“withholding taxes”), is and remains your responsibility and
may exceed the amount, if any, actually withheld by Schwab or your Employer. You
further acknowledge that Schwab and/or your Employer (1) make no representations
or undertakings regarding the treatment of any withholding taxes in connection
with any aspect of the Restricted Stock Units, including, but not limited to,
the grant, vesting or settlement of the Restricted Stock Units, the subsequent
sale of Shares acquired pursuant to such settlement and the receipt of any
dividends and/or any dividend equivalents; and (2) do not commit to and are
under no obligation to structure the terms of the grant or any aspect of the
Restricted Stock Units to reduce or eliminate your liability for withholding
taxes or achieve any particular tax result. Further, if you are subject to
withholding taxes in more than one jurisdiction, you acknowledge that Schwab
and/or your Employer (or former employer, as applicable) may be required to
withhold or account for withholding taxes in more than one jurisdiction.


Prior to any relevant taxable or tax withholding event, as applicable, you agree
to make adequate arrangements satisfactory to Schwab and/or the Employer to
satisfy all withholding taxes.


In this regard, you authorize Schwab and/or the Employer, or their respective
agents, at their discretion, to satisfy any applicable withholding obligations
with regard to all withholding taxes by one or a combination of the following:
(a) withholding from your wages or other cash compensation paid to you by Schwab
and/or the Employer; (b) withholding from funds in your Schwab brokerage
account; (c) requiring you to make a cash payment in an amount equal to the
withholding obligations for withholding taxes; (d) withholding from proceeds of
the sale of Shares acquired upon settlement of the Restricted Stock Units either
through a voluntary sale or through a mandatory sale arranged by Schwab (on your
behalf pursuant to this authorization without further consent); (e) withholding
in Shares to be issued upon settlement of the Restricted Stock Units; or (f) any
other method of withholding determined by Schwab and permitted by applicable
law.


Depending on the withholding method, Schwab may withhold or account for
withholding taxes by considering applicable minimum statutory withholding rates
or other applicable withholding rates, including maximum applicable rates in
your jurisdiction(s), in which case you may receive


9

--------------------------------------------------------------------------------




a refund of any over-withheld amount in cash and will have no entitlement to the
equivalent in Shares. If the obligation for withholding taxes is satisfied by
withholding in Shares, for tax purposes, you are deemed to have been issued the
full number of Shares subject to the vested Restricted Stock Units,
notwithstanding that a number of the Shares are held back solely for the purpose
of paying the withholding taxes.


Nature of Grant: In accepting the grant, you acknowledge, understand and agree
that:


(1)
the Plan is established voluntarily by Schwab, it is discretionary in nature and
it may be modified, amended, suspended or terminated by Schwab at any time, to
the extent permitted by the Plan;



(2)
the grant of the Restricted Stock Units is exceptional, voluntary and occasional
and does not create any contractual or other right to receive future grants of
Restricted Stock Units, or benefits in lieu of Restricted Stock Units, even if
Restricted Stock Units have been granted in the past;



(3)
all decisions with respect to future Restricted Stock Units or other grants, if
any, will be at the sole discretion of Schwab;



(4)
you are voluntarily participating in the Plan;



(5)
the Restricted Stock Units, the Shares subject to the Restricted Stock Units,
and the income and value of same, are not intended to replace any pension rights
or compensation;



(6)
the Restricted Stock Units and the Shares subject to the Restricted Stock Units,
and the income and value of same, are not part of normal or expected
compensation for any purpose, including calculating any severance, resignation,
termination, redundancy, dismissal, end-of-service payments, bonuses, holiday
pay, long-service awards, pension or retirement or welfare benefits or similar
mandatory payments;



(7)
unless otherwise agreed with Schwab, the Restricted Stock Units and the Shares
subject to the Restricted Stock Units, and the income and value of same, are not
granted as consideration for, or in connection with, the service you may provide
as a director of a subsidiary of Schwab;



(8)
the future value of the underlying Shares is unknown, indeterminable and cannot
be predicted with certainty;



(9)
for purposes of the Restricted Stock Units, your service will be considered
terminated as of the date you are no longer actively providing services to
Schwab and its subsidiaries (regardless of the reason for such termination and
whether or not later found to be invalid or in breach of employment laws in the
jurisdiction where you are employed or the terms of your employment agreement,
if any), and unless otherwise expressly provided in this Agreement or determined
by Schwab, your right to vest in the Restricted Stock Units under the Plan, if
any, will terminate as of such date and will not be extended by any notice
period (e.g., your period of service would not include any contractual notice
period or any period of “garden leave” or similar period mandated under
employment laws in



10

--------------------------------------------------------------------------------




the jurisdiction where you are employed or the terms of your employment
agreement, if any); the Plan administrator shall have the exclusive discretion
to determine when you are no longer actively providing services for purposes of
your Restricted Stock Unit grant (including whether you may still be considered
to be providing services while on a leave of absence);


(10)
unless otherwise provided in the Plan or by Schwab in its discretion, the
Restricted Stock Units and the benefits evidenced by this Agreement do not
create any entitlement to have the Restricted Stock Units or any such benefits
transferred to, or assumed by, another company nor to be exchanged, cashed out
or substituted for, in connection with any corporate transaction affecting the
Shares; and



(11)
neither Schwab, its subsidiaries nor your Employer shall be liable for any
foreign exchange rate fluctuation between your local currency and the United
States Dollar that may affect the value of the Restricted Stock Units or of any
amounts due to you pursuant to the settlement of the Restricted Stock Units or
the subsequent sale of any Shares acquired upon settlement.



No Advice Regarding Grant: Schwab is not providing any tax, legal or financial
advice, nor is Schwab making any recommendations regarding your participation in
the Plan, or your acquisition or sale of the underlying Shares. You should
consult with your own personal tax, legal and financial advisors regarding your
participation in the Plan before taking any action related to the Plan.


Compliance with Law: Notwithstanding any other provision of the Plan or this
Agreement, unless there is an available exemption from any registration,
qualification or other legal requirement applicable to the Shares, Schwab shall
not be required to deliver any Shares issuable upon settlement of the Restricted
Stock Units prior to the completion of any registration or qualification of the
Shares under any local, state, federal or foreign securities or exchange control
law or under rulings or regulations of the U.S. Securities and Exchange
Commission (“SEC”) or of any other governmental regulatory body, or prior to
obtaining any approval or other clearance from any local, state, federal or
foreign governmental agency, which registration, qualification or approval
Schwab shall, in its absolute discretion, deem necessary or advisable. You
understand that Schwab is under no obligation to register or qualify the Shares
with the SEC or any state or foreign securities commission or to seek approval
or clearance from any governmental authority for the issuance or sale of the
Shares. Further, you agree that Schwab shall have unilateral authority to amend
the Agreement without your consent to the extent necessary to comply with
securities or other laws applicable to issuance of Shares.


Insider Trading/Market Abuse Laws: You acknowledge that you may be subject to
insider trading restrictions and/or market abuse laws based on the exchange on
which the Shares are listed and in applicable jurisdictions including the United
States and your country or your broker’s country, if different, which may affect
your ability to accept, acquire, sell, attempt to sell or otherwise dispose of
Shares, rights to Shares (e.g., Restricted Stock Units) or rights linked to the
value of Shares (e.g., dividend equivalents) during such times you are
considered to have “inside information” regarding Schwab (as defined in the laws
or regulations in applicable jurisdictions). Local insider trading laws and
regulations may prohibit the cancellation or amendment of orders you placed
before you possessed inside information. Furthermore, you could be prohibited
from (i) disclosing the inside information to any third party, including fellow


11

--------------------------------------------------------------------------------




employees and (ii) “tipping” third parties or causing them otherwise to buy or
sell securities. Any restrictions under these laws or regulations are separate
from and in addition to any restrictions that may be imposed under any
applicable Schwab insider trading policy. You acknowledge that it is your
responsibility to comply with any applicable restrictions and are advised to
speak to your personal advisor on this matter.


Foreign Asset/Account Reporting: Please be aware that your country may have
certain foreign asset and/or account reporting requirements which may affect
your ability to acquire or hold Shares under the Plan or cash received from
participating in the Plan (including from any dividends or dividend equivalents
received or sale proceeds arising from the sale of Shares) in a brokerage or
bank account outside your country. You may be required to report such accounts,
assets or transactions to the tax or other authorities in your country. You
acknowledge that it is your responsibility to be compliant with such
regulations, and you should speak to your personal advisor on this matter.


Data Privacy:


(1)
Declaration of Consent. You hereby agree with the data processing practices
described in this Agreement and consent to the collection, processing and use,
in electronic or other form, of your personal data as described herein and the
transfer of such personal data to the recipients mentioned below, including
recipients located in countries which may not have a similar level of protection
from the perspective of your country’s data protection laws.



(2)
Data Collection and Usage. Schwab and your Employer will collect, process and
use certain personal information about you, including, but not limited to, your
name, home address and telephone number, email address, date of birth, social
insurance, passport or other identification number, salary, nationality, job
title, any Shares or directorships held in Schwab, details of all Restricted
Stock Units or any other entitlement to Shares awarded, canceled, exercised,
vested, unvested or outstanding in your favor (“Data”), for the purposes of
implementing, administering and managing the Plan. The legal basis, where
required, for the processing of Data is your consent. Where required under
applicable law, Data may also be disclosed to certain securities or other
regulatory authorities where Schwab’s securities are listed or traded or
regulatory filings are made and the legal basis, where required, for such
disclosure are the applicable laws.



(3)
Stock Plan Administration Service Providers. Schwab transfers Data to certain of
its subsidiaries providing stock plan and broker services, or such other third
party stock plan service provider as may be selected by Schwab in the future,
which is assisting Schwab with the implementation, administration and management
of the Plan. You may be asked to agree on separate terms and data processing
practices, with such agreement being a condition of the ability to participate
in the Plan.



(4)
Other Service Provider Data Recipients. Schwab also may transfer Data to other
third party service providers, if necessary to ensure compliance with applicable
tax, exchange control, securities and labor law. Such third party service
providers may include Schwab’s legal counsel as well as Schwab’s auditor,
accountant, or other third party vendor (currently Deloitte & Touche LLP).
Wherever possible, Schwab



12

--------------------------------------------------------------------------------




will anonymize Data, but you understand that your Data may need to be
transferred to such providers to ensure compliance with applicable law and/or
tax requirements.


(5)
International Data Transfers. Schwab and its other service providers described
above under (4) are located in the United States. The United States may have
different data privacy laws and protections than your country. For example, the
European Commission has issued a limited adequacy finding with respect to the
United States that applies only to the extent companies register for the EU-U.S.
Privacy Shield program, which is open to companies subject to Federal Trade
Commission jurisdiction. Schwab’s legal basis, where required, for the transfer
of Data is your consent.



(6)
Data Retention. Schwab will hold and use the Data only as long as is necessary
to implement, administer and manage your participation in the Plan, or as
required to comply with legal or regulatory obligations, including under tax and
securities laws. When Schwab no longer needs the Data, Schwab will remove it
from its systems. If Schwab keeps Data longer, it would be to satisfy legal or
regulatory obligations and Schwab’s legal basis would be relevant laws or
regulations.



(7)
Data Subject Rights. You understand that data subject rights vary depending on
applicable law and that, depending on where you are based and subject to the
conditions set out under applicable law, you may have, without limitation, the
rights to (i) request access or copies of Data that Schwab processes, (ii)
rectify or supplement Data that is incorrect, incomplete or out-of-date in light
of the purposes underlying the processing, (iii) delete Data, (iv) restrict
processing of Data, (v) portability of Data, (vi) lodge complaints with
competent authorities in your jurisdiction and/or (vii) receive a list with the
names and addresses of any potential recipients of Data. To receive
clarification regarding these rights or to exercise these rights, you understand
that you can contact your local human resources representative.



(8)
Voluntariness and Consequences of Consent Denial or Withdrawal. Participation in
the Plan is voluntary and you are providing the consents herein on a purely
voluntary basis. If you do not consent, or if you later seek to revoke your
consent, your employment status or service with your Employer will not be
affected; the only consequence of refusing or withdrawing your consent is that
Schwab would not be able to grant you Restricted Stock Units or other equity
awards or administer or maintain such awards.



(9)
Declaration of Consent. By accepting the Restricted Stock Units and indicating
consent via Schwab’s online acceptance procedure, you are declaring that you
agree with the data processing practices described herein and consent to the
collection, processing and use of Data by Schwab and the transfer of Data to the
recipients mentioned above, including recipients located in countries which do
not adduce an adequate level of protection from a European (or other non-U.S.)
data protection law perspective, for the purposes described above.



(10)
Alternative Basis for Data Processing and Transfer. You understand that Schwab
may rely on a different legal basis for the processing or transfer of Data in
the future



13

--------------------------------------------------------------------------------




and/or request that you provide another data privacy consent form. If applicable
and upon request of Schwab, you agree to provide an executed acknowledgement or
data privacy consent form to your Employer or Schwab (or any other
acknowledgements, agreements or consents that may be required by your Employer
or Schwab) that Schwab and/or your Employer may deem necessary to obtain under
the data privacy laws in your country, either now or in the future. You
understand that you will not be able to participate in the Plan if you fail to
execute any such acknowledgement, agreement or consent requested by Schwab
and/or your Employer.










14

--------------------------------------------------------------------------------






COUNTRY-SPECIFIC PROVISIONS


Terms and Conditions


These additional terms and conditions govern the Restricted Stock Units granted
to you under the Plan if you are an employee and reside and/or work in one of
the countries listed below.


Notifications


These provisions may also include information regarding exchange controls and
certain other issues of which you should be aware with respect to your
participation in the Plan. The information is based on the securities, exchange
control and other laws in effect in the respective countries as of September
2018. These laws are often complex and change frequently. As a result, you
should not rely on the information in these additional terms and conditions as
the only source of information relating to your participation in the Plan.


In addition, the information contained herein is general in nature and may not
apply to your particular situation, and Schwab is not in a position to assure
you of a particular result. Accordingly, you should seek appropriate
professional advice as to how the relevant laws in your country may apply to
your situation.


You understand that if you are a citizen or resident of a country other than the
one in which you currently reside and/or work, transfer to another country after
the date of grant, or are considered a resident of another country for local law
purposes, Schwab shall, in its discretion, determine the extent to which the
special terms and conditions contained herein shall be applicable to you. In
addition, the notifications contained herein may not be applicable to you in the
same manner.


AUSTRALIA


Notifications


Offer Document: The offer of the Restricted Stock Units is intended to comply
with the provisions of the Corporations Act 2001, ASIC Regulatory Guide 49 and
ASIC Class Order CO 14/1000. Additional details are set forth in the Offer
Document for the Offer of Stock Options and Restricted Stock Units to Australian
Residents, which was distributed to you with this Agreement.


Tax Information: Subdivision 83A-C of the Income Tax Assessment Act 1997 (Cth)
applies to Restricted Stock Units granted under the Plan, such that the
Restricted Stock Units are intended to be subject to deferred taxation.


Exchange Controls: If you are an Australian resident, exchange control reporting
is required for cash transactions exceeding A$10,000 and international fund
transfers. The Australian bank assisting with the transaction will file the
report. If there is no Australian bank involved in the transfer, you will be
required to file the report.




15

--------------------------------------------------------------------------------




HONG KONG


Terms and Conditions


Form of Payment:     Notwithstanding any discretion in Section 5(d) of the Plan
to the contrary, if you reside in Hong Kong, the Restricted Stock Units shall be
payable in Shares only.


Sale Restriction: Any Shares received at vesting are accepted as a personal
investment. In the event that the Restricted Stock Units vest and Shares are
issued to you (or your heir) within 6 months of the date of grant, you (or your
heir) agree that the Shares will not be offered to the public or otherwise
disposed of prior to the 6-month anniversary of the date of grant.


Notifications


Securities Law: WARNING: The contents of this document have not been reviewed by
any regulatory authority in Hong Kong. You are advised to exercise caution in
relation to the offer. If you are in any doubt about any of the contents of this
document, you should obtain independent professional advice. Neither the grant
of the Restricted Stock Units nor the issuance of Shares upon vesting of the
Restricted Stock Units constitutes a public offering of securities under Hong
Kong law and are available only to employees of Schwab and its subsidiaries.
This Agreement, the Plan and other incidental communication materials
distributed in connection with the Restricted Stock Units (i) have not been
prepared in accordance with and are not intended to constitute a “prospectus”
for a public offering of securities under the applicable securities legislation
in Hong Kong, and (ii) are intended only for the personal use of each eligible
employee of Schwab or its subsidiaries and may not be distributed to any other
person.


Nature of Scheme. Schwab specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”).


SINGAPORE


Terms and Conditions


Sale Restriction: You agree that any Shares acquired pursuant to the Restricted
Stock Units will not be offered for sale in Singapore within 6 months from the
date of grant, unless such offer or sale is made pursuant to one or more
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the Securities and Futures Act (Chap. 289, 2006 Ed.) (“SFA”) or pursuant to,
and in accordance with the conditions of, any other applicable provision(s) of
the SFA.


Notifications


Securities Law: This Restricted Stock Unit grant is being made in reliance on
section 273(1)(f) of the SFA, on which basis it is exempt from the prospectus
and registration requirements under the SFA and is not made to you with a view
to the Restricted Stock Units or the Shares being subsequently offered for sale
to any other party. The Plan has not been lodged or registered as a prospectus
with the Monetary Authority of Singapore.


Chief Executive Officer and Director Notification Obligation. The Chief
Executive Officer


16

--------------------------------------------------------------------------------




(“CEO”) and the directors of a Singapore subsidiary of Schwab are subject to
certain notificationrequirements under the Singapore Companies Act. The CEO and
the directors must notify the Singapore subsidiary in writing of an interest
(e.g., Restricted Stock Units, Shares) in Schwab or any subsidiary or parent of
Schwab within two business days of (i) its acquisition or disposal, (ii) any
change in a previously-disclosed interest (e.g., upon vesting of the Restricted
Stock Units or subsequent sale of Shares acquired under the Plan), or (iii)
becoming a director or the CEO.


UNITED KINGDOM


Terms and Conditions


Withholding Taxes: This section supplements the “Withholding Taxes” section of
the Agreement:


Without limitation to the “Withholding Taxes” section of the Agreement, you
agree that you are liable for all withholding taxes and hereby covenant to pay
all such withholding taxes as and when requested by Schwab or your Employer or
by Her Majesty’s Revenue and Customs (“HMRC”) (or any other tax authority or any
other relevant authority). You also agree to indemnify and keep indemnified
Schwab and your Employer against any taxes that they are required to pay or
withhold or have paid or will pay to HMRC (or any other tax authority or any
other relevant authority) on your behalf.


Notwithstanding the foregoing, if you are an executive officer or director (as
within the meaning of Section 13(k) of the Exchange Act), you understand that
you may not be able to indemnify Schwab or your Employer for the amount of any
income tax not collected from or paid by you, as it may be considered a loan. In
the event that you are an executive officer or director and income tax due is
not collected within 90 days of the end of the United Kingdom tax year in which
the event giving rise to the income tax occurs, the amount of any income tax due
may constitute a benefit to you on which additional income tax and national
insurance contributions may be payable. You will be responsible for reporting
and paying any income tax due on this additional benefit directly to HMRC under
the self-assessment regime and for paying Schwab or your Employer (as
appropriate) for the value of any employee national insurance contributions due
on this additional benefit, which Schwab or your Employer may recover from you
by any means referred to in this Agreement.


Retirement: Notwithstanding the terms and conditions set forth in the Agreement,
the Restricted Stock Units of employees in the United Kingdom will not vest upon
retirement.


BY ACCEPTING THIS GRANT, YOU AGREE TO ALL OF THE TERMS AND CONDITIONS DESCRIBED
ABOVE AND IN THE PLAN.




17